In an action to recover damages, inter alia, for trespass, the defendant Petrone appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered August 23, 1988, as, upon reargument, denied that branch of her motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (10) for failure to join necessary parties.
Ordered that the order is affirmed insofar as appealed from, with costs.
*486The Supreme Court acted properly in denying that branch of the defendant Petrone’s motion which was to dismiss the plaintiffs complaint pursuant to CPLR 3211 (a) (10) based upon the plaintiff’s alleged failure to join his cotenants as necessary parties as required by this court’s prior ruling in this matter (see, Hansen v Petrone, 124 AD2d 782). The record clearly establishes that the plaintiff, in accordance with this court’s prior decision and order, named both of his cotenants and his landlord in the instant summons and complaint and served those parties forthwith. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.